                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:15-00075

JOSHUA NEAL McVEY


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On July 17, 2019, the United States of America

appeared by Andrew Tessman, Assistant United States Attorney,

and the defendant, Joshua Neal McVey, appeared in person and by

his counsel, John Balenovich, for a hearing on the petition

seeking revocation of supervised release and amendment thereto

submitted by United States Probation Officer Dylan Shaffer.    The

defendant commenced a three-year term of supervised release in

this action on January 11, 2019, as more fully set forth in the

Judgment Including Sentence Under the Sentencing Reform Act

entered by the court on February 1, 2016.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
          For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects: (1) the defendant failed to submit a truthful and

complete written report within the first five days of each

month, having failed to submit a report for the months of March,

April, and May 2019; (2) the defendant unlawfully used illicit

controlled substances, as reflected in urine samples which

tested positive for methamphetamine on February 8, 2019, April

18, 2019, and June 10, 2019, and amphetamine on February 8,

2019, and April 18, 2019, and the defendant having admitted to

the consumption of methamphetamine the week prior to June 10,

2019; and (3) the defendant failed to submit to random

urinalysis and failed to participate in a substance abuse

program as directed by the probation officer, in that he failed

to attend individual substance abuse counseling as directed for

the months of January, February, March, and April of 2019, and

failed to attend intensive outpatient substance abuse group

counseling as instructed on each of April 1, 3, 5, 8, 10 and 19,

2019, and was thereafter discharged from the group counseling

program on May 13, 2019 for, among other things, poor


                                2
attendance, and furthermore failed to submit urine screens as

instructed by the probation officer on each of February 27,

March 14, April 3, May 8, and May 17, 2019; all as admitted by

the defendant on the record of the hearing and as set forth in

the petition on supervised release.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

TWELVE (12) MONTHS AND ONE DAY, to be followed by a two year

less one day term of supervised release under the same

conditions as heretofore, with the additional condition that the
                                 3
defendant make himself available for drug abuse treatment and

counseling as directed by the probation officer.


          The defendant was remanded to the custody of the

United States Marshal.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                    DATED:   July 18, 2019




                                4
